Title: To Benjamin Franklin from Daniel Roberdeau, 5 January 1779
From: Roberdeau, Daniel
To: Franklin, Benjamin


Dear Sir
Philada. Jany. 5th. 1779
As you were so polite as to enclose me a Letter from my Namesake permit me the liberty of using the same Channel of conveyance and to ask the favor of you to forward the enclosed. I am very respectfully Dr. Sir Yr. most obt. & very huml. Servt.
Daniel Roberdeau
His Excellency Benjamin Franklin Esquire
  
Addressed: His Excellency / Benjamin Franklin Esquire / Minister Plenipotentiary at the Court / of France— / Passy.—
Notation: Daniel Roberdeau 5. jr. 1779.
